DETAILED ACTION
This action is responsive to the application No. 16/851,233 filed on April 17, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Group I invention and Species 18 reading on Fig. 18B, in the reply filed on 04/28/2022 is acknowledged.  The Applicants indicated that claims 1-7 and 9-13 read on the elected invention.  Claims 8 and 14-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 1-22.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 13 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gardner (US 2019/0006334).

Regarding Claim 1, Gardner (see, e.g., Figs. 5, 6A-6E), teaches1520 a semiconductor device comprising:
a semiconductor substrate 600 having a first main surface and a second main surface opposed to each other; and
a porous metal oxide film 510 on a side of the first main surface of the semiconductor substrate 600, the porous metal oxide film 510 having a plurality of pores 610 (see, e.g., pars. 0018, 0034, 0036, 0047),
wherein:
the semiconductor substrate 600 has a connection (see, e.g., pars. 0037, 0055) electrically connected to the porous metal oxide film 510 on the side of the first main surface of the semiconductor substrate 600, and
the semiconductor substrate 600 is configured to provide a power supply path (Contact to 3D MIM) from the second main surface to the connection.  
Additionally, regarding the limitation that “the semiconductor substrate is configured to provide a power supply path from the second main surface to the connection” does not appear to structurally limit the claim as it is directed to (i) a manner of operating a device or (ii) function, property or characteristic of the semiconductor device.
If a claim is directed to a manner of operating an apparatus, then the followingconsideration is adopted: A claim containing a “recitation with respect to the manner inwhich a claimed apparatus is intended to be employed does not differentiate theclaimed apparatus from a prior art apparatus” if the prior art apparatus teaches all thestructural limitations of the claim.  Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. &Inter. 1987). 
In the instant application, “the semiconductor substrate being configured to provide a power supply path from the second main surface to the connection” does not differentiate the claimed device from Gardner’s device since it requires merely applying a voltage to the back surface of the semiconductor substrate.
According to Section 2114 of the MPEP, “While features of an apparatus may berecited either structurally or functionally, claims directed to an apparatus must bedistinguished from the prior art in terms of structure rather than function.  In reSchreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (Theabsence of a disclosure in a prior art reference relating to function did not defeat theBoard’s finding of anticipation of claimed apparatus because the limitations at issuewere found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d210,212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120USPQ 528,531 (CCPA 1959).  “[A]pparatus claims cover what a device is, not what adevice does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)”.

Regarding Claim 2, Gardner teaches all aspects of claim 1.  Gardner (see, e.g., Figs. 5, 6A-6E), teaches that the plurality of pores 610 are opened toward a side of the porous metal oxide film 510 opposite to the semiconductor substrate 600 and extend in a direction that intersects with the first main surface of the semiconductor substrate 600.

Regarding Claim 6, Gardner teaches all aspects of claim 1.  Gardner (see, e.g., Figs. 5, 6A-6E), teaches a first metal film including a power supply line (Contact to 3D MIM) that electrically connects the connection and the porous metal oxide film 510 (see, e.g., par. 0055).

Regarding Claim 13, Gardner teaches all aspects of claim 1.  Gardner (see, e.g., Figs. 5, 6A-6E), teaches:
a first capacitor electrode 520 on a side of the porous metal oxide film 510 opposite to the semiconductor substrate 600 and extending in the plurality of pores 610;
a dielectric film 530 on a side of the first capacitor electrode 520 opposite to the semiconductor substrate 600 and extending in the plurality of pores 610; and
a second capacitor electrode 540 opposed to the first capacitor electrode 520 with the dielectric film 530 interposed between the first capacitor electrode 520 and the second capacitor electrode 540.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US 2019/0006334) in view of Rhee (US 2018/0290882).

Regarding Claim 4, Gardner teaches all aspects of claim 1.  Gardner is silent with respect to the claim limitation that the semiconductor substrate has an electrical resistivity of 100 [Symbol font/0x57][Symbol font/0xD7]cm or less.  
Rhee, on the other hand, teaches silicon substrates having a high conductivity to improve the electrical interconnection (see, e.g., par. 0049).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Gardner’s device, a semiconductor substrate having an electrical resistivity of 100 [Symbol font/0x57][Symbol font/0xD7]cm or less, to improve the electrical interconnection.
However, this claim limitation is merely considered a change in the resistivity of the semiconductor substrate in Gardner’s device.  The specific claimed resistivity, absent any criticality, is only considered to be an obvious modification of the resistivity of the semiconductor substrate in Gardner’s device, as the courts have held that changes in resistivity without any criticality, are within the level of skill in the art.  According to the courts, a particular resistivity is nothing more than one among numerous resistivities that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed resistivity, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed resistivity in Gardner’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed resistivity or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen resistivity or upon another variable recited in a claim, the applicant must show that the chosen resistivity is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).  See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”).

Allowable Subject Matter
Claims 3, 5, 7, and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814